Citation Nr: 9908409	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility to receive nonservice-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had honorable active military service from 
August 1943 to January 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Hearings were 
held at the RO before a Hearing Officer in October 1997 and 
before the undersigned in March 1998.  

Reference has been made several times to an injury to the 
right ear which the appellant allegedly incurred in service 
and for which he believes he should be compensated.  (See, 
e.g., Transcript of the October 1997 hearing at pp. 1 and 3; 
Transcript of the March 1998 hearing at pp. 3 and 10.)  This 
issue has not been adjudicated by the RO and is thus referred 
to the attention of that agency for further development or 
other action deemed appropriate.  It is noted that 
entitlement to service connection for hearing loss in the 
right ear was denied by unappealed rating action in November 
1984.  


FINDING OF FACT

The service department has certified that the appellant had 
less than 90 days of active wartime service.  


CONCLUSION OF LAW

Basic eligibility to receive nonservice-connected VA 
disability pension benefits is not established.  38 U.S.C.A. 
§ 1521(j)(1) (West 1991); 38 C.F.R. § 3.3(a)(3)(i) (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty in the armed forces from 
August 12, 1943 to January 6, 1944, after which he received 
an honorable discharge.  The service department has 
certified, however, that he was absent without leave (AWOL) 
from September 6 to December 6, 1943, losing a total of 92 
days of service.  This leaves the appellant with only about 
53 days of creditable wartime service.  

The appellant has applied for improved pension benefits based 
upon nonservice-connected disabilities.  As pertinent to this 
appeal, these benefits are only available to those veterans 
who served in the active military service "for ninety days or 
more during a period of war."  38 U.S.C.A. § 1521(a)&(j)(1).  
The alternative service requirements set forth at 38 U.S.C.A. 
§ 1521(j)(2-4) are not relevant to this appeal since the 
appellant was not discharged from service because of a 
service-connected disability, nor is he shown to have had 
such a disability in January 1944 which would have warranted 
discharge from service for disability; he does not have 
countable service for a period of ninety consecutive days, 
wartime or peacetime; and he does not have two or more 
separate periods of active service during more than one 
period of war.  

The appellant's service personnel records were apparently 
destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  However, the 
service department's certification of the appellant's wartime 
service, as set forth above, was prepared in November 1946, 
long before aforementioned the fire.  At that time, it was 
officially verified that he was discharged on the basis of 
minority, and that he had 92 total days of time lost under 
AW107 (Absence without proper authority or in desertion 
status).  Moreover, the service department, at the Board's 
request, has recently affirmed this certification of the 
appellant's service, which is also confirmed by a copy of his 
final pay statement which was located elsewhere and not 
destroyed in the 1973 NPRC fire.  

Although the appellant has maintained that he was never AWOL 
during his World War II service, he has submitted no credible 
evidence to corroborate his assertion nor to rebut the 
service department's official certification, and he has also 
indicated that he was unsuccessful in an earlier attempt to 
get his service records corrected to eliminate the period of 
AWOL (see March 1998 transcript, p. 5).  Likewise, his 
assertion that he would never have received an honorable 
discharge if he had been AWOL for 92 days amounts to no more 
than conjecture and speculation on his part, as it is not 
supported by any objective evidence, and it is directly 
contrary to the available service records, showing that is 
precisely what happened.  More weight must be given to the 
official documention of record in contrast to the appellant's 
bald assertion that he never went AWOL.  

The appellant's credibility is further undermined by his 
assertion that he was only 14 when he entered active duty, 
and that his underage status was the reason for his premature 
separation from service.  According to his own testimony 
under oath, the appellant was born on April [redacted], 1926 (see 
March 1998 transcript, p. 2).  This would make him over 17 
when he initially entered active duty, and almost 18 by the 
time he was discharged in January 1944.  Although he later 
contradicted this testimony when the discrepancy was pointed 
out to him, he has never supplied convincing evidence of a 
later birth date.  At the earlier hearing held in October 
1997, the appellant testified that he was actually born on 
April [redacted] or [redacted], 1933, which would have made 
him only 10 years old when he entered service in August 1943.  
Obviously, the appellant's memory is faulty at best, and his 
unsupported testimony as to his recollection of events which 
occurred 45 years ago cannot be relied upon to be accurate.  

Thus, the Board concludes that the evidence fails to 
demonstrate that the appellant had 90 or more days of 
countable wartime service, which is the applicable threshold 
legal requirement to establish his basic eligibility to 
receive pension benefits.  In cases such as this, where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  



ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


